Citation Nr: 0830078	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for vertigo and labyrinthitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for thoracic degenerative joint and disc disease.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability, status post anterior cruciate 
ligament reconstruction and lateral release.

5.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability, status post lateral release.

6.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a chronic skin 
disability, to include acne.

8.  Entitlement to service connection for an acute polyviral 
syndrome, with arthralgias.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
in Cleveland, Ohio, which, in pertinent part, granted service 
connection for vertigo and labyrinthitis, sinusitis, a 
thoracic spine disability, bilateral knee disabilities, and 
GERD, assigning initial ratings of 10 percent, except for 
GERD, which received a noncompensable rating.  The decision 
also denied service connection for a chronic skin disability, 
to include acne, and for an acute polyviral syndrome with 
arthralgias.  


FINDINGS OF FACT

1.  The veteran's service-connected vertigo and labyrinthitis 
is manifested by dizziness with occasional staggering.

2.  The veteran's service-connected sinusitis has been 
manifested by purulent discharge, without pain, headache, 
incapacitating episodes, or antibiotic treatment.  

3.  The veteran's service-connected thoracic disc and joint 
disease is mild, does not result in incapacitating episodes 
or have clinically identifiable neurological complications.  
Thoracolumbar range of motion greatly exceeds 60 degrees 
forward flexion and 120 combined range of motion without 
abnormal gait or spinal contour due to guarding.

4.  The veteran's service-connected left knee disability is 
manifested by radiological findings of arthritis with 
extension to 0 degrees and flexion to 140 degrees, and 
objective evidence of slight instability and without 
objective evidence of painful motion, hyperextension, 
cartilage disorders, or functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.

5.  The veteran's service-connected right knee disability is 
manifested by radiological findings of arthritis with 
extension to 0 degrees and flexion to 140 degrees, without 
objective evidence of instability, painful motion, 
hyperextension, cartilage disorders, or functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.

6.  The veteran's service-connected GERD is manifested by 
complaints of heartburn and regurgitation, with objective 
evidence of less than considerable impairment of health.

7.  The veteran began suffering from chronic facial acne 
during service and continues to take regular medication for 
the condition.

8.  The veteran has no current disability as a result of 
acute polyviral syndrome with arthralgias.  




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt, the criteria for an 
initial evaluation of 30 percent for vertigo and 
labyrinthitis, but no greater, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 
(2007).

2.  The criteria for an initial evaluation greater than 10 
percent for sinusitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2007).

3.  The criteria for an initial evaluation greater than 10 
percent for thoracic degenerative joint and disc disease are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Code 5243 (2007).

4.  The criteria for an initial evaluation greater than 10 
percent for a left knee disability, status post anterior 
cruciate ligament reconstruction and lateral release, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2007).

5.  The criteria for an initial evaluation greater than 10 
percent for a right knee disability, status post lateral 
release, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 
(2007).

6.  Resolving all reasonable doubt, the criteria for an 
initial evaluation of 10 percent for GERD, but no greater, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.21, 4.114, Diagnostic Code 7346 (2007).

7.  The veteran's chronic facial acne was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

8.  A disability resulting from acute polyviral syndrome with 
arthralgias was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claim of entitlement to service connection for a 
chronic skin disability, that claim has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the veteran's other claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

Here, the veteran is challenging a claim for service 
connection for an acute polyviral syndrome, with arthralgias 
and initial evaluations following the grant of service 
connection for the remaining disabilities listed on the title 
page.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

The Board observes that the RO issued VCAA notices to the 
veteran in June 2002 and June 2006, which informed him of the 
evidence necessary to substantiate the claims; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The June 2002 VCAA notice was issued 
prior to the March 2003 rating decision, which denied service 
connection for polyviral syndrome, with arthralgias, and 
granted service connection for the remaining listed 
disabilities.  Moreover, the VCAA notice issued in June 2007 
provided the veteran with notice of the evidence needed for 
the assignment of disability ratings and effective dates for 
awards of service connection and increased disability 
ratings.  The Board finds that, under the facts of this case, 
although the veteran was not advised of the degree of 
disability or the effective dates prior to the initial 
adjudication, subsequent readjudication of the claims have 
cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  Therefore, the Board finds 
that any defect with respect to the timing of the receipt of 
the VCAA notice requirements for his claims is harmless error 
in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Wright-Patterson Air 
Force Base (AFB) medical records identified by the veteran 
have been obtained, to the extent possible.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO last provided the veteran appropriate VA examinations 
in October 2002 and January 2007 to evaluate his service-
connected disabilities.  The veteran has not reported 
receiving any recent treatment specifically for his service 
connected conditions (other than at VA and the Wright-
Patterson treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision for the initial 
ratings claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to initial ratings 
in excess of 10 percent each for his vertigo and 
labyrinthitis, sinusitis, a thoracic spine disability, and 
bilateral knee disabilities.  He further contends that he is 
entitled to an initial compensable rating for his GERD.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Vertigo and Labyrinthitis

The veteran is currently rated as 10 percent disabled for his 
vertigo and labyrinthitis under Diagnostic Code (DC) 6204, 
for peripheral vestibular disorders.  38 C.F.R. § 4.87 
(2007).  Under that code, a 10 percent rating is warranted 
for occasional dizziness.  Id.  Dizziness and occasional 
staggering warrant a maximum 30 percent rating.  Id.  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Id.

After considering the totality of the record, the Board finds 
the evidence supports a maximal 30 percent disability rating 
for the veteran's vertigo and labyrinthitis.  Throughout the 
course of his appeal, the veteran has complained of vertigo 
and increasing problems with disequilibrium.  During his 
October 2002 VA examination, the veteran reported having 
dizzy spells approximately 6 times a year, lasting 30 minutes 
each and noticed associated episodes of difficulty walking 
occurring every other year.  However, an August 2003 CT scan 
report notes that the veteran had increasing problems with 
disequilibrium.  Moreover, in his December 2003 notice of 
disagreement, the veteran stated that he had dizziness on a 
daily basis and staggering 2 to 3 times a week.  The Board 
acknowledges that he is competent to give evidence about what 
he experienced; i.e., he is competent to report how 
frequently he experiences dizziness and staggering.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Further, an October 
2003 treatment record notes that the veteran drifted to the 
left with his eyes closed during an examination, objective 
evidence of disequilibrium.  

Although treatment records do not show that the veteran 
sought treatment for his vertigo and labyrinthitis since 
December 2003, the treatment records do indicate that he was 
provided "take-home vestibular excercises" to perform.  
Further, while there is some medical evidence of record 
indicating the veteran's disequilibrium is very infrequent, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the assignment of a 30 percent evaluation is 
warranted.

Diagnostic Code 6204 also provides that hearing impairment or 
suppuration shall be separately rated and combined.  38 
C.F.R. § 4.87, DC 6204 (2007).  The veteran has been 
specifically denied service connection for hearing impairment 
and he has not claimed entitlement to a higher rating for his 
service-connected otitis media, which has been rated 
separately, with a noncompensable rating assigned.

b. Sinusitis

The veteran is currently rated as 10 percent disabled for his 
sinusitis under Diagnostic Code (DC) 6510, for chronic 
pansinusitis.  See 38 C.F.R. § 4.97 (2007).  Under the 
General Rating Formula for Sinusitis (Diagnostic Codes 6510 
through 6514), one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 10 
percent rating.  38 C.F.R. § 4.97.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent rating.  Id.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id., at Note.  

The veteran has been seen for evaluation of his sinusitis 
several times.  At the October 2002 VA examination, he was 
found to have a creamy posterior nasal discharge.  The Board 
notes that this is equivalent to a finding of purulent 
discharge.  See Dorland's Illustrated Medical Dictionary 1548 
(30th ed. 2003).  The veteran reported using Nasonex, and 
Allegra.  An October 2002 treatment record indicates that the 
veteran had a tortuous nasal septum, which was surgically 
repaired in January 2003.  His post-operative notes show no 
increase in symptoms.  The January 2007 VA examination report 
indicates that the veteran had a moderately congested nose.  
The examiner noted that there was no X-ray evidence of sinus 
disease, and that his congestion was most likely due to 
allergic rhinitis.

In this case, the veteran's sinusitis is manifested primarily 
by subjective complaints of congestion and drainage, as well 
as post-nasal drip and allergies.  There is objective 
evidence of purulent discharge, but there is no objective 
evidence of associated pain or headache.  Nor is there any 
indication that he has been placed on antibiotic treatment 
for his sinusitis or that he has had more than 6 non-
incapacitating episodes per year of sinusitis at any time 
during the period on appeal.  The veteran has not reported 
any incapacitating episodes and there is no objective 
evidence of such.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for sinusitis.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 
6510.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  Id.  

c. Thoracic Spine

The veteran currently receives a 10 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5293.  See 
38 C.F.R. § 4.71a (2002).  During the pendency of the 
veteran's claim, the Diagnostic Codes related to spinal 
disabilities were revised twice (effective September 23, 2002 
and September 26, 2003).  The Board will evaluate the 
veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5293, which sets forth the criteria for 
rating intervertebral disc syndrome (IVDS), a 10 percent 
disability rating is assigned for a mild condition.  A 20 
percent rating is assigned for IVDS with moderate recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief. A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

Under former Diagnostic Code 5291, limitation of dorsal spine 
motion, a maximum 10 percent rating is warranted for either 
moderate or severe limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months and a 10 percent rating is assigned with the 
incapacitating episodes have a total duration of at least one 
week but less than two weeks during the past 12 months.  Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees;or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine of 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).  


As noted above, the veteran's service-connected thoracic 
spine disorder is evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, in 
effect at the time he filed his claim.  

At the outset, the Board notes that a rating in excess of 10 
percent is not warranted.  In this regard, the Board notes 
that the veteran's 10 percent rating meets the maximum rating 
under DC 5291.  See 38 C.F.R. § 4.71a (2003) (as in effect 
prior to September 26, 2003).  As such further inquiry is not 
required.  Moreover, the evidence during this time period 
does not show that the veteran had moderate IVDS with 
recurring attacks.

The veteran does have pain and tenderness associated with his 
back disability.  The veteran has pain in the T8 region of 
his thoracic spine.  On examination in October 2002, he had 
full forward flexion, lateral bending and lateral rotation.  
Extension was limited to 5 degrees, and the veteran was noted 
to have some loss of lumbar lordosis and some thoracic 
kyphosis.  The veteran had vertebral point tenderness from T7 
to T9, without palpable spasms or muscle tenderness.  On 
examination in January 2007, the veteran had tenderness in 
the lower thoracic region, with complete range of motion in 
all directions, including extension.  He had some muscle 
guarding and tenderness in the right paraspinals.  There were 
no spasms.  The veteran described discomfort of 7 out of 10, 
with aggravation on lifting, prolonged sitting and prolonged 
walking.  

At his October 2002 VA examination, the veteran had no 
clinically identifiable neurological complications.  All deep 
tendon reflexes were present and 2+.  Sensation was intact in 
all areas tested.  All muscle groups tested were 5/5.  At his 
January 2007 VA examination, the veteran had Achilles' tendon 
and knee reflexes of 1+.  He complained of occasional 
radiating pain down his legs.  The veteran indicated he had a 
constant pain of 7 out of 10 with occasional aggravation.  
Several MRIs have established that the spinal canal is 
currently intact and preserved from encroachment.  

In light of the veteran's full range of motion of the 
thoracolumbar spine with only point tenderness and no 
clinically identifiable  neurological complications and no 
objective evidence of recurring attacks, the Board finds that 
the veteran's intervertebral disc syndrome is "mild" in 
severity.  As such, the preponderance of the evidence is 
against an initial rating in excess of 10 percent under DC 
5293, as in effect prior to September 23, 2002.  See 38 
C.F.R. § 4.71a (2002).  

The veteran's complaints of back pain, to include his reports 
of radiating pain, do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria.  While the veteran has reported occasional flare-
ups which cause him to miss work, there is no evidence that 
these flare-ups require bed rest prescribed by a physician 
and treatment by a physician.  The medical evidence does not 
show that the veteran has ever been prescribed bed rest for 
his back pain.  Clearly, then, the evidence of record does 
not indicate that he has experienced incapacitating attacks 
of intervertebral disc syndrome.  A higher rating is not 
warranted under revised DC 5293/5243.  See 38 C.F.R. § 4.71a 
(2003, 2007).

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. 
§ 4.25.  However, in this case, as described more fully 
above, there is no objective evidence of clinically 
identifiable neurological abnormalities associated with his 
service-connected disability that would warrant a separate 
rating.  The Board turns, then, to the orthopedic ratings for 
the spine.

The Board has reviewed every range of motion test going back 
to August 2000, when the veteran began complaining of 
thoracic back pain.  Every measurement, including August 
2000, May 2001, October 2002 and January 2007, shows that the 
veteran has full range of motion in his spine.  The October 
2002 and January 2007 tests were performed in conjunction 
with VA examinations.  Both indicate full range of motion as 
forward flexion to 90 degrees, lateral flexion (bending) to 
30 degrees on the left and right, and lateral rotation to 30 
degrees on the left and right.  The Board notes that these 
measurements are equivalent to the standard ranges as 
provided by the ratings schedule.  See 38 C.F.R. § 4.71a 
(Plate V) (2007).  The veteran's extension range in October 
2002 was to 5 degrees and in January 2007, he had extension 
to 30 degrees.  The veteran's forward flexion and combined 
range of motion always exceeds the criteria for a 20 percent 
rating at both examinations.  Accordingly, the Board finds 
that the veteran has a complete range of motion and a rating 
based on limitation of motion under the General Ratings 
Formula is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, supra.  

The General Ratings Formula has alternate criteria to range 
of motion testing, particularly for muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  Id.  The evidence does not support 
assignment of a higher rating under those provisions.  There 
is no indication of abnormal gait.  The veteran does have 
some abnormal spinal contour, loss of lordosis and increased 
kyphosis as shown in his VA examination reports.  The 
examiners do not find that these changes are the result of 
muscle guarding or spasm.  As such, a higher rating based on 
the alternate criteria of the General Ratings Formula is not 
warranted.  Id.  

The Board notes that the veteran has also been given a 
diagnosis of degenerative joint disease of the spine.  
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, as is the case here, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5003 (degenerative arthritis) and Code 
5010 (traumatic arthritis).  As discussed, the veteran does 
not have a compensable limitation of motion.  The veteran is 
already in receipt of a ten percent rating.  The veteran's 
current rating already meets the rating available under DC 
5003.  The Board concludes that a higher rating is not 
warranted and further inquiry is not required.  

The Board notes that an inservice August 2000 x-ray study 
indicated that the veteran had a fracture of the T8 vertebra.  
DC 5285 governed vertebral fracture on the basis of spinal 
cord involvement.  See 38 C.F.R. § 4.71a (2003).  The veteran 
was sent for additional testing.  In December 2000, the 
veteran underwent two MRIs to determine the nature of his 
spinal disabilities.  The veteran was not found to have a 
vertebral fracture or deformity and no spinal canal mass was 
located.  The veteran was noted to have two deformed 
vertebrae in an August 2004 MRI and in a January 2007 x-ray, 
performed with his VA examination.  The Board notes that the 
veteran is not presently service connected for vertebral 
deformity, only for degenerative disc disease.  Vertebral 
deformity is not an expected complication of disc disease.  
As a result, the Board has no jurisdiction to evaluate the 
veteran on this basis.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Factors affecting 
functional impairment, such as pain on motion, weakened 
movement, excess fatigability, lost endurance, swelling, or 
incoordination, must also be considered, in evaluating a 
disability based on limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45 (2007), DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
veteran was evaluated for additional pain on motion, weakened 
movement, excess fatigability, lost endurance, swelling, or 
incoordination at his VA examinations.  While the veteran 
complained of pain, no additional weakness or fatigability 
was appreciated and his range of motion did not diminish.  
For the reasons discussed above, the Board finds that the 10 
percent disability rating adequately considers and 
encompasses any limitation of motion due to pain or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Accordingly, as the preponderance of the 
evidence of record is against the claim for an increased 
disability rating for the veteran's thoracic spine 
disability, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for degenerative disc disease.  The veteran's disc 
disease is "mild" under the prior criteria and does not 
result in incapacitating episodes.  He does not have 
neurological complications appropriate to the site of the 
diseased discs.  The veteran's thoracolumbar range of motion 
greatly exceeds the minimum required for a higher rating 
under the current DC.  The veteran does not have abnormal 
gait or spinal contour due to guarding.  A higher range of 
motion rating is not possible under the prior DC.  There are 
no other available DCs from which he may benefit.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for an initial rating in excess of 10 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  Id.  

d. Bilateral Knees

The veteran currently receives a 10 percent rating for each 
knee under DC 5010-5259.  The Board notes that this indicates 
an analogous rating under DC 5010 (traumatic arthritis) using 
the criteria of DC 5259 (symptomatic, removed semilunar 
cartilage).  See 38 C.F.R. § 4.71a, DC 5259.  

A maximum 10 percent evaluation is assigned for symptomatic 
removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Code 
5259.  A dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, warrants a 20 
percent rating under the provisions of 38 C.F.R. § 4.71a, 
Code 5258.  A "semilunar cartilage" is one of the menisci 
of the knee joint.  See Stedman's Medical Dictionary, 296 
(27th ed., 2000).  The veteran has not been noted to have a 
cartilage disability of either knee.  The veteran had a 
negative McMurray's test at his January 2007 VA examination, 
and the Board can find no indication of locking, pain and 
effusion into the joint on the basis of a cartilage disorder.  
The veteran's prior surgeries were for ligament release.  The 
Board concludes that a rating under DCs 5258 and 5259 are not 
warranted.  See 38 C.F.R. § 4.71a, Code 5258, 5259.  The 
Board will consider other applicable ratings provisions.  

The Board will therefore consider whether higher evaluations 
are warranted under the Diagnostic Codes pertaining to 
arthritis and limitation of motion.  Normal range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of a leg 
(knee) flexion is rated 0 percent when limited to 60 degrees, 
10 percent when limited to 45 degrees, 20 percent when 
limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of 
extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

The veteran's knee range of motion has been tested on several 
occasions.  A May 2001 inservice examination shows that the 
veteran had full range of motion in both knees.  At his 
October 2002 VA examination, he was noted to have full range 
of motion bilaterally.  At his January 2007 VA examination, 
he was noted to have extension to 0 degrees and flexion to 
140 degrees bilaterally.  In short, there is no evidence to 
show that the veteran has less than a full range of motion in 
both knees.  The Board concludes that the criteria for a 
higher rating based on range of motion have not been met.  
See 38 C.F.R. § 4.71a, DCs 5260-5261.  

In this case, the objective medical evidence of record does 
not indicate left or right knee limitation of motion to a 
compensable degree under the provisions of Diagnostic Codes 
5260 or 5261.  In this respect, the Board acknowledges the 
veteran's complaints of pain, as well as objective findings 
of joint tenderness and crepitus in both knees.  In 
considering the impact of these factors, as well as the X-ray 
evidence of degenerative changes in both knees, the Board 
finds that the veteran meets the criteria for the minimum 
compensable rating based on arthritis with painful motion, 
joint tenderness and crepitus in both knee.  See 38 C.F.R. 
§ 4.1, 4.7, 4.40, 4.45, 4.59; DeLuca v. Brown, supra.  As 
such, and resolving all reasonable doubt in favor of the 
veteran, the Board determines that pursuant to Diagnostic 
Code 5003 (as contemplated by the criteria at Diagnostic 
Codes 5260 and 5261), the veteran is appropriately evaluated 
at the 10 percent rate for each knee due to osteoarthritis.  
Accordingly, an increased rating in excess of 10 percent for 
each knee is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.3.

The Board has considered the possibility of assigning 
separate ratings under Diagnostic Codes 5257 and 5003 
pursuant to VAOPGCPREC 23-97.  In essence, VAOPGCPREC 23-97 
states that Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion.  The terms of Code 5003, on the other hand, refer not 
to instability but to limitation of motion.  Since the plain 
terms of Code 5257 and 5003 suggest that those Codes apply, 
either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
under section § 4.14.  However, VAOPGCPREC 23-97 makes it 
clear that in order for separate ratings to be assigned under 
Diagnostic Codes 5257 and 5003, both instability and 
limitation of motion must be present.  In this case, as 
discussed in the medical evidence above, while there is 
evidence of slight left knee instability, no limitation of 
motion has been identified in either knee.  Accordingly, 
under the terms of VAOPGCPREC 23-97, a separate rating for 
either knee may not be assigned under Diagnostic Code 5257, 
for any knee instability.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for initial ratings in excess of 10 percent 
for each knee have at no time been met.  Accordingly, staged 
ratings are inapplicable.  Id.  

e. GERD

The veteran's service-connected GERD is currently evaluated 
as noncompensably disabling under the provisions of 
Diagnostic Code 7346.  Diagnostic Code 7346 provides a 10 
percent evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates a level of impairment, which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

Considering the evidence of record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a 10 percent rating for the veteran's 
GERD, as the evidence shows he has consistently complained of 
heartburn, controlled with daily medication and regurgitation 
controlled by diet restrictions.  However, the objective 
medical evidence does not show, nor does the veteran allege, 
that these symptoms result in considerable impairment of his 
health as required for a 30 percent rating.  His symptoms 
were well-controlled with daily medication and diet 
restrictions.  The January 2007 VA examiner diagnosed GERD by 
history only, noting that the veteran was well-nourished and 
that there were no positive clinical findings at the time of 
the examination.  However, as treatment records and the 
October 2002 and January 2007 VA examinations all note that 
the veteran's symptoms are controlled with medication on a 
daily basis and by diet restrictions and elevation of the 
head of his bed; the Board resolves all reasonable doubt in 
his favor.  Thus, the Board finds that evidence supports a 
disability rating of 10 percent, and no more, for the 
veteran's GERD.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7346. 

The Board notes that, although the veteran has appealed an 
initial decision for his rating for GERD, the evidence of 
record does not indicate that the current disability level is 
significantly different from any other period during the 
veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

III. Service Connection

The veteran contends that he has chronic skin problems and 
joint pain associated with service.  For the reasons that 
follow, the Board concludes that service connection is 
warranted for chronic facial acne, but not for joint pain.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Chronic Skin Disability

The veteran began complaining of facial acne during service.  
He was prescribed several medications, including Minocin and 
Retin A.  The veteran's post service medical records from 
Wright-Patterson show that he continues to receive these 
medications.  The Board notes that the veteran was not found 
to have acne at his October 2002 VA examination; however, in 
the presence of medication, the Board finds that this is 
consistent with his disability.  The veteran has had 
sufficient continuity of symptomatology since service to 
support ongoing medication from his primary care physician.  
The Board concludes, therefore, that service connection is 
warranted for facial acne.  See 38 C.F.R. § 3.303(b).  

b. Acute Polyviral Syndrome

In his original claim, the veteran indicated that he had 
polyarthritis, joint pain and bursitis as a result of 
service.  The examiner at the October 2002 VA examination in 
connection with this claim referred to the complex of 
symptoms of which the veteran complained as acute polyviral 
syndrome with arthralgias.  The RO recharacterized the issue 
accordingly.  

The Board notes initially that the veteran has been service 
connected for several disabilities that involve joint pain as 
a symptom, in particular degenerative disc disease of the 
spine, degenerative joint disease of each knee and 
temporomandibular joint dysfunction.  Service connection may 
not be granted twice for the same disorder, so the Board has 
reviewed the file for a distinct disability resulting in 
joint pain.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

As mentioned, the veteran was diagnosed with acute polyviral 
syndrome with arthralgias, noted as resolved, at the October 
2002 VA examination.  The examiner made this diagnosis on the 
basis of examination and review of the veteran's service 
treatment records and reported history.  

As discussed above, the Board acknowledges that the veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He lacks the competency to diagnose himself and the 
Board looks to the record for proper, medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran did indeed have a variety of complaints related 
to joint pain during service.  These complaints took many 
forms, including bursitis, with entries of viral illness 
going back to 1987.  The October 2002 examination did not 
reveal any lingering disability that could be diagnosed as a 
result.  The examiner could not locate any clinical findings 
that would support this claim.  In reviewing the remainder of 
the medical evidence, the Board cannot find any other entry 
of an ongoing joint pain disorder, other than those for which 
the veteran's is already service connected.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
While the veteran is competent to report painful joints, a 
chronic disability must be diagnosed to accompany those 
complaints.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for acute polyviral syndrome with arthralgias must 
be denied.  See Hickson, supra.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial disability rating of 30 percent for 
vertigo and labyrinthitis is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.


Entitlement to an initial rating in excess of 10 percent for 
sinusitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
thoracic degenerative joint and disc disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability, status post anterior cruciate 
ligament reconstruction and lateral release, is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability, status post lateral release, is 
denied.

Entitlement to an initial disability rating of 10 percent for 
GERD is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Entitlement to service connection for chronic facial acne is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to service connection for an acute polyviral 
syndrome, with arthralgias, is denied.



____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


